                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FRANK DEAN ATHERTON,                             )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 18-CV-1177-SMY-GCS
                                                  )
 JOHN BALDWIN, et al.,                            )
                                                  )
                        Defendants.               )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pending before the Court are Plaintiff Frank Dean Atherton’s Motions for Extension of

Time to Complete Settlement (Docs. 83 and 84), which are both DENIED. The parties reached

an agreement to settle this case on February 21, 2019 (Doc. 70). On February 25, 2019, the Court

entered an Order giving the parties 120 days to consummate the settlement. On March 21, 2019,

counsel was appointed to represent Atherton with respect to the settlement. (Doc. 73).

       Over 6 months have passed and the settlement remains pending. This is a straightforward

prisoner rights case, and as such, is capable of being resolved by the timely execution of an

uncomplicated settlement agreement. However, it appears that Atherton is attempting to interject

new claims into this lawsuit as demonstrated by his “Affidavit” filed on May 1, 2019 (Doc. 81).

This litigation involves claims of interference with legal and non-legal mail from November 2017

to early 2018. The Affidavit, filed pro se, concerns claims related to Atherton’s religion and

retaliation which are unrelated to the claims asserted in this action, and is therefore STRICKEN.

       As of the date Atherton filed his second motion for extension of time, there is no indication

of how close the parties are to finalizing the settlement terms. While the Court is mindful that

Atherton’s incarceration hampers communication, no good cause for this delay has been shown.

                                           Page 1 of 2
Accordingly, consistent with the Court’s authority and obligation to manage its docket, this case

is set for a Final Pretrial Conference on October 23, 2019 at 9:30 a.m. and jury trial on November

12, 2019 at 9:00 a.m. in Benton, Illinois before the undersigned judge. Should the parties finalize

settlement prior to the Final Pretrial Conference date, they may file an appropriate motion or

stipulation to dismiss the case.

       IT IS SO ORDERED.

       DATED: October 9, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 2 of 2
